Citation Nr: 0610904	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had periods of recognized military service 
between November 1941 and February 1946.  He was a prisoner 
of war (POW) from April to October 1942.

The appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran died in February 1989 from respiratory arrest 
caused by a pulmonary embolism, stemming from a pelvic 
fracture.

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran's respiratory arrest/pulmonary 
embolism/pelvic fracture was not related to any incident of 
his military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, or contribute substantially or materially to cause, 
the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(y)(1), 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If 
a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b), 
3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied:  avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

Factual Background and Analysis.  In November 2002 the 
appellant filed a claim for death benefits.  The appellant 
reports that the veteran was a former POW.  The appellant 
also alleges that at some point after his release from 
captivity the veteran went to work for an American outfit 
(the 33rd Division of the United States Army in Umingan, 
Pangasinan).  She states that during this time the veteran 
began having heart problems and hypertension "because of the 
heat he was encountering in the kitchen."  

Service department records confirm that the veteran was a POW 
from April to October 1942.  Even so, the record does not 
contain sufficient evidence to establish service connection 
for the cause of death.

A discharge examination (including chest x-rays) done in 
February 1946 showed no cardiovascular or pulmonary defects, 
or any other abnormalities.  In fact, during the examination 
the veteran reported that he had no significant diseases, 
wounds, or injuries.  In addition, it is noted that the 
veteran never filed for or received service connection for 
disability.

A medical certificate dated in August 2001 from Ilocos 
Training and Regional Medical Center advises that the veteran 
was hospitalized in February 1989 for a rib fracture and a 
clavicular fracture, and advises that the veteran's death in 
1989 was due to respiratory arrest, caused by a pulmonary 
embolism, stemming from a pelvic fracture.  A copy of the 
veteran's official death certificate confirms that the 
veteran's death in February 1989 was due to respiratory 
arrest, caused by a pulmonary embolism, stemming from a 
pelvic fracture.  Aside from the veteran's service medical 
records (SMRs) this is the only competent medical evidence of 
record.

An affidavit sworn in December 2003 by a former POW attests 
to the veteran's captivity during World War II.  In this 
affidavit, it is reported that "he [the veteran] was 
experiencing malaria and suffering pulmonary tuberculosis and 
beriberi."  It was also reported that the veteran was seen 
"spitting blood;" and that the veteran was "very weak at 
the time."  An affidavit sworn in November 2004 by another 
POW advises that he too was interned with the veteran at Camp 
O'Donnell, Capas, Tarlac, Philippines.  According to this 
individual, the veteran was "suffering malaria, pulmonary 
tuberculosis, malnutrition, and beriberi and he was very weak 
at that time."  He also adds that the veteran "was also 
spitting blood."

Although service connection can be granted to ex-POWs for 
certain conditions on a presumptive basis, including malaria, 
pulmonary tuberculosis, malnutrition, and beriberi, the 
determinative issue in this case involves medical causation 
or medical diagnosis.  Such evidence is demonstrated by 
competent medical evidence.  38 C.F.R. § 3.159(a)(1).  While 
undoubtedly well intentioned, the lay statements proffered by 
the two former POWs conflict with the veteran's SMRs, and do 
not supplant the need for competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
nothing in the medical evidence of record suggests that the 
veteran's respiratory failure was caused by anything other 
than an embolism due to an underlying pelvic fracture.  No 
competent evidence shows that any disease or disability that 
caused the veteran's death was in any way related to service.  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996).

Based on the evidence of record a nexus between the veteran's 
medically determinable respiratory arrest/pulmonary 
embolism/pelvic fracture and his military service cannot be 
established, nor has any evidence been submitted which 
establishes that the veteran's death was caused by any 
illness or injury incurred in or aggravated by the veteran's 
military service.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death.  Under such circumstances, the 
benefit of the doubt rule is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in December 2002 and in 
September 2004 satisfied the duty to notify provisions.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


